Citation Nr: 0904602	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 decision by the RO 
which, in part, denied service connection for bipolar 
disorder and a right knee disability.  A videoconference 
hearing before the undersigned member of the Board was held 
in August 2003.  The Board remanded the appeal for additional 
development in July 2004.  

In December 2006, the Board issued a decision which denied 
service connection for bipolar disorder and a right knee 
disability, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In June 2008, the Court 
granted a Joint Motion For Remand and vacated the December 
2006 Board decision.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
bipolar disorder have been obtained by VA.  

2.  The veteran did not manifest a psychiatric disorder in 
service or until many years after service, and there is no 
competent evidence that his current bipolar disorder is 
related to service.  




CONCLUSION OF LAW

The veteran does not have bipolar disorder due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in September 2000, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  An additional letter concerning 
VA's duty to assist the veteran in the development of his 
claim was sent in July 2004.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated in August 2005.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or an SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.

The veteran's service medical records and VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  There is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Bipolar Disorder

Concerning the claim of service connection for bipolar 
disorder, it should be noted that the December 2006 Board 
decision was vacated by the Court on the basis that the Board 
did not provide an adequate explanation as to whether the 
observations of veteran's first wife could have provided a 
basis for the private psychiatrist to render a medical 
opinion concerning the onset of the veteran's psychiatric 
disorder.  Therefore, the Board will address the ex-wife's 
statement and its probative value in more detail along with 
the other lay statements in the analysis section below.  As 
this was the only basis for vacating the prior decision with 
respect to the claim for bipolar disorder, the remainder of 
the discussion and analysis from the prior decision remains 
essentially the same.  

The veteran contends that he had psychiatric problems in 
service, manifested by mood swings, racing thoughts and 
depression.  The veteran asserts that he used alcohol to 
excess as a means of self-medication to cope with his 
problems and believes that his current bipolar disorder was 
manifested in service.  

At the videoconference hearing in August 2003, the veteran 
testified that he started drinking to excess while in school 
(in service) in late 1982, and that continued to drink 
heavily until he was discharged from service in 1986. He 
testified that his gunnery sergeant approached him on several 
occasions about his work and behavior and covered for him 
when he didn't show up for work or showed up drunk, but that 
he never told anyone about his problems during service. (T 
p.35-37). Toward the end of his service, he testified that he 
was not allowed to work on planes and was reassigned to work 
in the office because of his drinking and not showing up for 
work. He said that had no friends and didn't socialize with 
anyone in service. (T p.40).

The veteran's father testified that the veteran was a happy 
go lucky kid and did not cause him any problems prior to 
service. He testified that while he didn't know what his kids 
did when they moved away from home, he was very strict and 
didn't allow them to smoke marijuana or drink alcohol when 
they lived at home. He said that he would have noticed if 
they had because he didn't drink or smoke and would have 
"picked it up in a heartbeat." (T p14-15). He first noticed a 
significant change in the veteran's behavior when he came 
home on emergency leave in early June 1983. The veteran was 
not very talkative and acted very strangely, often just 
staring out into the distance. (T p.12). He said that the 
veteran was home for about a week and that after he put him 
on a plane back to his unit, he called his commanding officer 
and reported the veteran's strange behavior and inquired if 
anyone had noticed anything different about him. The colonel 
told him that he would look into it and get back to him, but 
that he never did. (T p.13-14). The information in the 
father's letter, received in September 2001, was essentially 
the same as his testimony.

The statement from the veteran's sister provided a similar 
account of her observations of the veteran and the change in 
his behavior when he came home on emergency leave in 1983. 
She also reported that her brother complained of pain and 
numbness in his hands and knees and that she thought he was 
drinking to cope with his pain. The veteran's ex-wife 
reported that she met the veteran in January 1983, and that 
they were married later that summer. She said that the 
veteran's problems began after they moved to Escondido in 
December 1983. The veteran became very obsessive and jealous 
about her, drank to excess, and started lying about things 
such as, not going out drinking with his buddies when he was 
on TDY. She reported that the veteran totaled two vehicles 
while intoxicated, the first in October 1984, and the second 
a year later.

The evidentiary record includes two letters from a private 
psychiatrist dated in August 2001 and July 2003. In his first 
letter, the psychiatrist indicated that he had initially 
treated the veteran at the Iowa Veteran's Home in 1996. His 
first assessment in October 1996 was bipolar disorder 
(depressed) and alcohol dependence, in remission. At that 
time, he had access only to recent VA treatment records, and 
noted that the veteran reported that he had been depressed 
for as long as he could remember, but had not given any 
specific time frame. The veteran also reported that he first 
admitted to having a drinking problem in 1985. The 
psychiatrist discussed possible causes for bipolar disorder 
and noted that there were many factors in the veteran's 
history that supported the possibility that his bipolar 
disorder could be related to service. He opined that any 
notation of mood changes in his service medical records would 
certainly help clarify the diagnosis.

In the July 2003 letter, the psychiatrist indicated that he 
had reviewed the letters from family members which described 
significant mood and behavioral changes during service, and 
that these were characteristic of bipolar disorder. Based on 
this information, he opined that it was more likely than not 
that the onset of his bipolar disorder occurred in service.

The evidence against the veteran's claim includes his service 
medical records, private and VA out- and in-patient records 
from 1994 to the present, and December 2002 and August 2004 
VA psychiatric examinations; the latter evaluation was 
conducted by a panel of two psychiatrists.

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric or right knee problems during service. On 
a Report of Medical History in January 1984, the veteran 
specifically denied any history of lameness, knee problems, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort. No 
pertinent abnormalities were noted on examination in January 
1984, or at the time of his separation examination in April 
1986. The veteran's musculoskeletal system and psychiatric 
status were normal on both examinations.

The private and VA medical records showed that the veteran 
was treated for alcohol abuse and withdrawal symptoms (DT's) 
at substance abuse treatment facilities in 1989, 1990, and 
1993, with some short-term success, but he was unable to 
maintain any long term sobriety. The veteran reported that he 
used to get high with his sister in junior high school and 
that he drank with his older brothers. (See April 1994 Iowa 
Treatment record). The records reflect treatment for chronic 
alcohol abuse and psychiatric problems beginning in 1994, 
with treatment at various private facilities as well as by VA 
up to the present time. On numerous occasions from 1994 to 
the present, the veteran reported that he started drinking 
when he was nine or ten years old, drank to a state of 
intoxication around age 12, and first used marijuana around 
11 to 13 years old. He took hallucinogens when he was 15, 
tried amphetamines when he was 16, and tried cocaine in his 
early twenties. (See also VA records in August 1996, November 
1998, and September 2002).

When examined by VA in December 2002, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history. In his 
analysis, the examiner discussed the various pertinent 
medical findings, including the favorable private psychiatric 
opinion. The diagnoses included bipolar disorder, type 1, and 
alcohol dependence, in brief remission. The examiner noted 
that there was no contemporaneous evidence of any 
presentation of symptoms in service beyond the veteran's 
recent assertions, and that the letters from family members 
did not contain specific evidence of a medical nature which 
would provide a basis for a definitive diagnosis. The 
examiner opined that the veteran's bipolar disorder was not 
related to service.

The August 2004 VA psychiatric panel examination report 
indicated that the claims file was reviewed, and included a 
detailed description of the veteran's medical, social, 
family, military, and occupational history. It included 
current clinical findings from a mental status examination 
and a discussion of all relevant facts. The examiners noted 
the veteran's history of treatment for alcohol abuse 
beginning in 1989, and numerous subsequent treatment for 
detoxification and manic episodes through 2003. The diagnoses 
included Bipolar disorder, type 2 versus substance- induced 
mood disorder, alcohol dependence, and depressive disorder, 
not otherwise specified. The examiner's indicated that it was 
extremely difficult to state whether the veteran's symptoms 
began in service or not given the lack of objective evidence 
of symptoms or findings at that time and his concomitant use 
of alcohol. They noted that the veteran was treated for 
bipolar disorder with medication for about a year and a half, 
during which time he was abstinent from alcohol, and that he 
did not experience a cycle of bipolar symptoms and his Global 
Assessment of Functioning (GAF) score was in the 60's. The 
examiner's indicated that this was atypical for someone with 
a clear bipolar disorder and suggested that the veteran's 
bipolar disorder was substance- induced. They noted that the 
establishment of bipolar affective disorder requires that one 
be abstinent from alcohol or other substances that could 
change a person's mood. Given the fact that the veteran has 
had little time free from alcohol in his adult life made it 
"next to impossible" to render a definitive diagnosis.

Analysis

After comprehensive review of all the evidence of record, the 
Board finds no basis for a favorable disposition of the 
veteran's claim of service connection for bipolar disorder.  
The favorable evidence consists of the veteran's contentions, 
statements by his sister, ex-wife, and father, and an opinion 
by a private psychiatrist, based primarily on a history 
provided by the veteran and family members.  However, the 
Board finds that the remaining evidence of record, which 
includes no objective contemporaneous evidence corroborating 
the various lay statements, renders such statements less 
credible and probative of the matter at issue, and in many 
significant respects is contradicted by contemporaneous 
records.

The basis of the veteran's claim of service connection for 
bipolar disorder is that he drank alcohol as a means of self- 
medication to ameliorate psychiatric symptoms, which he now 
claims began in service. Contrary to his current assertions, 
the record shows that while he was treated for alcohol 
dependence since 1989, and for bipolar disorder since 1996, 
he never mentioned any history of psychiatric problems or 
symptoms in service until the filing of this claim in 
September 2001. In fact, when first diagnosed with bipolar 
disorder in 1996, the veteran reported that he had no 
problems in service, and that he had been depressed "for as 
long as he could remember." (See October 1996 private 
progress notes).

When examined by VA in December 2002, the veteran reported 
that while he was warned about his excessive drinking in 
service, he did not receive any disciplinary actions, office 
hours, captain's masts, etc. during service. However, in his 
substantive appeal in March 2003, he reported that he was 
disciplined "internally" and given "extra hours" by his 
gunnery sergeant.

At the personal hearing in August 2003, he testified that he 
started drinking to excess to where he missed days at work 
while he was still in training (school) in late 1982. 
However, in a statement received September 2001, he said that 
he started drinking heavy about two years into service. In 
the same letter, he said that he was counseled by his gunnery 
sergeant and First Sergeant to curb his drinking or he would 
be demoted, and said that he hid his "self-medication better" 
after that. At the personal hearing, however, he testified 
that everyone in the Squad knew that he drank on duty and 
that his gunnery sergeant covered for him when he didn't show 
up for work or showed up intoxicated. The Board finds the 
veteran's assertions concerning his drinking as a means of 
self-medication in service is unsubstantiated by any 
objective evidence. Notwithstanding the veteran's 
inconsistent statements, the record simply does not 
corroborate his statement that his gunnery sergeant and First 
Sergeant overlooked his mistakes and not showing up for duty, 
allowed him to continue working on jet aircraft intoxicated, 
and only "internally" disciplined.

While the veteran believes that his bipolar disorder is 
related to service, he, as a layperson, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992); Epps v. Brown, 9 Vet. App. 341 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).

The veteran's first wife recalled that his behavior began to 
change after they moved to Escondido, California in December 
1983, when she was pregnant with their first child.  She said 
that he became obsessive, jealous, drank to excess, and 
started lying about his drinking.  The fact that she 
reportedly knew the veteran for only a year and did not 
report any drug use, suggests that she was completely unaware 
of his now documented  history of drug use prior to and 
during their marriage, which included taking LSD at least 
once in 1984 and using cocaine and/or crystal amphetamine in 
1986.  (See April 1994 Iowa Treatment report).  Although the 
veteran reported at that time, that he took LSD and used 
cocaine only once, he subsequently reported a history of 
using these and other illegal drugs since he was a teenager.  
(See VA records in August 1996, November 1998, and September 
2002).  While the veteran's ex-wife may provide competent 
evidence of her observations during service, she cannot 
provide competent evidence that the veteran's behavior was 
the result of a psychiatric disorder.  Her statements much 
like the other lay statements are of little probative weight 
in this case particularly as the record does not indicate her 
competency to determine whether the veteran's actions could 
have been drug induced rather than true "behavioral 
changes."  

In any event, none of the family members are shown to posses 
any medical expertise in the field of psychiatry, and any 
interpretation of their observations for purposes of a 
medical diagnosis, even by a physician, would be purely 
speculative.  In this regard, it is evident that the private 
medical opinion that the veteran's bipolar disorder was 
related to service was based entirely on a history of 
symptomatology provided by the veteran and family members 
many years after the fact.  The psychiatrist was unable to 
render an opinion based on a review his own treatment reports 
from 1996, and offered an opinion only after reading the 
letters from family members.  The Court has held that the 
Board is not bound to accept a diagnosis based solely on an 
unsubstantiated history.  Wood v. Derwinski, 1 Vet. App. 190 
(1990), reconsidered, 1 Vet. App. 406 (1991); Miller v. West, 
11 Vet. App. 345, 348 (1998) (A bare conclusion, even when 
reached by a health care profession, is not probative without 
a factual predicate in the record.).  

In this regard, it is evident that the private medical 
opinion that the veteran's bipolar disorder was related to 
service was based entirely on a history of symptomatology 
provided by the veteran and family members many years after 
the fact. The psychiatrist was unable to render an opinion 
based on a review his own treatment reports from 1996, and 
offered an opinion only after reading the letters from family 
members.  

The Court has held that the Board is not bound to accept a 
diagnosis based solely on an unsubstantiated history.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990), reconsidered, 1 Vet. 
App. 406 (1991); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(A bare conclusion, even when reached by a health care 
profession, is not probative without a factual predicate in 
the record.).  With regard to that specific evidence, the 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of little probative 
value.  

In this case, the Board finds that the opinions rendered by 
psychiatrists on the two VA psychiatric examinations 
conducted for the express purpose of determining the etiology 
of the veteran's bipolar disorder are more persuasive than 
the opinion of the private psychiatrist.  The Board finds 
that the private examiner's opinion which is based on 
recollections of the veteran's relatives and statements that 
are contradicted by the record to be less probative of the 
issue in this case.  There was no discussion of the veteran's 
long history of drug and alcohol use which predated his 
military service by many years and included no discussion 
regarding the possibility of a substance induced psychiatric 
disorder.  While the private physician need not rely on a 
review of the claims file as the basis for his opinion, he 
indicated in his first letter that people with bipolar 
disorder try to self-medicate with drugs or alcohol; however, 
the examiner expressed no opinion regarding the veteran's use 
of such substances prior to service and the onset of the 
veteran's bipolar disorder.  While the private examiner 
relied heavily on the lay statements regarding the veteran's 
change in behavior in service, he made no comment on the 
complete lack of contemporaneous supportive evidence in the 
record and in fact, noted in his August 2001 letter that 
"[i]f medical records from your active duty period describe 
any type of mood disorder or other psychiatric disturbance, 
this would certainly help to clarify the situation."  
However, the VA examiners agreed that the difficulty in 
reaching a definitive date of onset for the veteran's bipolar 
disorder was due to his long history of chronic abuse of 
alcohol and other drugs since childhood and the lack of any 
objective or competent evidence of symptoms until many years 
after service.  The VA psychiatrist in December 2002 clearly 
and unambiguously opined that the veteran's bipolar disorder 
was not related to service.  The more recent panel opinion in 
August 2004, suggested that the veteran's bipolar disorder 
may, in fact, be substance induced, but noted that confirming 
this diagnosis would be next to impossible given the fact 
that the veteran had not been free of alcohol for any length 
of time during in his adult life.  The Board finds that the 
opinions were based on a detailed analysis of all of the 
evidence of record, including the favorable diagnosis of 
record, and an extensive evaluation of the veteran.  The 
opinions included a detailed discussion of all relevant 
facts, addressed the various manifestations suggestive of 
other possible diagnoses, and offered a rational and 
plausible explanation for concluding that the veteran's 
bipolar disorder was not related to service.

Concerning the panel's reference to the lack of legible 
service medical records, the Board points out that the 
veteran testified that he never sought medical attention for 
any psychiatric problems or his drinking in service and, if 
fact, didn't even think he had any mental problems during 
service.  Moreover, a service examination in January 1984, 
and his separation examination in April 1986, are 
sufficiently legible and showed the veteran's psychiatric 
status was  normal.  The Board is cognizant that many of the 
service medical records are partially illegible and that 
there is no possibility of obtaining more comprehensible 
copies then are of record given that they are stored on blue 
microfiche, which is a less than optimal recordation system.  
Under the circumstances, the Board is satisfied that the lack 
of fully legible service medical records does not prejudice 
the veteran's claim.  


ORDER

Service connection for bipolar disorder is denied.  


REMAND

In the Joint Motion, it was argued, in part, that VA did not 
assist the veteran in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
that the RO failed to comply with the July 2004 Remand 
instructions to request the veteran's unit records from June 
to September 1983, to determine whether they showed that he 
was placed on light duty for a right knee disability.  

The failure to attempt to obtain the identified service 
records or, at the very least, confirmation that the records 
could not be located or were otherwise unavailable, violated 
VA's duty to assist under 38 C.F.R. § 3.159 and, in this 
case, the holding in Stegall v. West, 11 Vet. App. 268 
(1998).  Because the remand instructions were not complied 
with fully, the Board is compelled to remand the appeal to 
attempt to obtain the identified unit records or confirmation 
that the records can not be located or are otherwise 
unavailable.  Id; see also 38 C.F.R. § 19.9 (2008).  

In this regard, the Board notes that while the prior Board 
remand indicated that the alleged right knee injury occurred 
between June and September 1983, further review of the record 
showed that the veteran initially reported that the knee 
injury was in September 1983.  (See July 2000 original 
claim).  However, in a letter received in October 2001, he 
reported that the alleged knee injury was in June 1984.  
Therefore, prior to any attempt to obtain unit records, the 
veteran should be asked to clarify the specific date of the 
alleged knee injury.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and request that 
he provide the specific date, i.e., 
within one month, of his claimed right 
knee injury.  Thereafter, the AMC should 
attempt to obtain the veteran's unit 
records for the identified period, to 
determine if they showed that he was 
placed on light duty for a right knee 
disability.  All attempts to obtain the 
foregoing documents should be fully 
outlined according to applicable 
procedures, and any negative response to 
the request(s) for records should be 
committed to writing and made a part of 
the record.  

2.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished an SSOC 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


